        Case 5:20-cv-03639-EJD Document 100-1 Filed 09/29/20 Page 1 of 3



 1   Dennis J. Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
     17th Floor
 3   San Diego, CA 92101
     Telephone: (619) 595-3299
 4   dstewart@gustafsongluek.com
 5
     Attorneys for Plaintiff Jim Riley
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10

11
     DANIEL HIGHTOWER, and those similarly     Case No. 5:20-cv-03639-EJD
12
     situated,
                                               DECLARATION OF DENNIS STEWART
13                                             IN SUPPORT OF ADMINISTRATIVE
            Plaintiffs,
                                               MOTION TO CONSIDER WHETHER
14                                             CASES SHOULD BE RELATED
                            v.
15                                             Related Cases:
     CELESTRON ACQUISITION, LLC, SYNTA         Riley et al. v. Celestron Acquisition LLC et al.,
16   CANADA INT’L ENTERPRISES LTD.,            Case No.: 3:20-cv-06527
     SKYWATCHER USA, SKY-WATCHER               Sigurd Murphy et al. v. Celestron Acquisition
17   CANADA, SW TECHNOLOGY CORP.,              LLC, et al., Case No. 5:20-cv-04049
     OLIVON MANUFACTURING CO. LTD.,            Spectrum Scientifics LLC, et al. v. Celestron
18   OLIVON USA, LLC, COREY LEE, SYLVIA        Acquisition LLC, et al., Case No. 5:20-cv-
     SHEN, JEAN SHEN, JOSEPH LUPICA,           03642
19   DAVE ANDERSON, LAURENCE HUEN,             Brewer at al. v. Celestron Acquisition LLC, et
     and DOES 1-50,                            al., Case No. 5:20-cv-04823
20                                             Kaufman v. Celestron Acquisition, LLC et al.,
            Defendants.                        Case No. 5:20-cv-05285
21

22

23

24

25

26

27

28

     DECLARATION OF DENNIS STEWART IN SUPPORT OF ADMINISTRATIVE
     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
        Case 5:20-cv-03639-EJD Document 100-1 Filed 09/29/20 Page 2 of 3



 1   I, Dennis Stewart, declare as follows:
 2           1.    I am an active member of the State Bar of California and a member in good standing
 3   of the Bar of this Court. I am a partner at Gustafson Gluek PLLC and one of the attorneys of
 4   record for Plaintiff Jim Riley (“Plaintiff”) in the action Riley, et al. v. Celestron Acquisition LLC,
 5   et al., Case No. 3:20-cv-06527.
 6           2.    Civil Local Rule 3-12 requires that “[w]henever a party knows or learns that an
 7   action, filed in or removed to this district is (or the party believes that the action may be) related
 8   to an action which is or was pending in this District as defined in Civil L.R. 3-12(a), the party
 9   must promptly file in the lowest-numbered case an Administrative Motion to Consider Whether
10   Cases Should be Related, pursuant to Civil L.R. 7-11.” Civil L.R. 3-12(b). As noted in the
11   Administrative Motion, the following complaints that have been filed in this Court are related
12   within the meaning of the Local Rules: Daniel Hightower v. Celestron Acquisition LLC., Case
13   No. 5:20-cv-03639 (N.D. Cal. June 1, 2020), Sigurd Murphy et al. v. Celestron Acquisition LLC,
14   et al., Case No. 5:20-cv-04049, Spectrum Scientifics LLC, et al. v. Celestron Acquisition LLC, et
15   al., Case No. 5:20-cv-03642, Brewer at al. v. Celestron Acquisition LLC, et al., Case No. 5:20-
16   cv-04823, and Kaufman v. Celestron Acquisition, LLC et al., Case No. 5:20-cv-05285.
17           3.    Attached hereto as Exhibit A is a true and correct copy of the complaint in Daniel
18   Hightower v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-03639.
19           4.    Attached hereto as Exhibit B is a true and correct copy of the complaint in Spectrum
20   Scientifics LLC, et al. v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-03642, filed June 1,
21   2020.
22           5.    Attached hereto as Exhibit C is a true and correct copy of the complaint in Sigurd
23   Murphy, et al. v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-04049, filed June 17, 2020.
24           6.    Attached hereto as Exhibit D is a true and correct copy of the complaint in Sara
25   Day Brewer, et al. v. Celestron Acquisitions LLC, et al., Case No. 5:20-cv-04823, filed July 17,
26   2020.
27           7.    Attached hereto as Exhibit E is a true and correct copy of the complaint in Jim
28
     DECLARATION OF DENNIS STEWART IN SUPPORT OF ADMINISTRATIVE
     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    1
        Case 5:20-cv-03639-EJD Document 100-1 Filed 09/29/20 Page 3 of 3



 1   Riley, et al. v. Celestron Acquisitions LLC, et al., Case No. 3:20-cv-06527, filed September 17,
 2   2020.
 3            8.    Attached hereto as Exhibit F is a true and correct copy of the complaint in Kaufman
 4   v. Celestron Acquisition, LLC et al., Case No. 5:20-cv-05285, filed July 31, 2020.
 5            9.    As Civil Local Rule 3-12 requires that an Administrative Motion to Consider
 6   Whether Cases Should Be Related be promptly filed and certain Defendants in these cases are
 7   located overseas and have not yet been served, a stipulation was not readily achievable.
 8            10.   I submit this declaration to set forth facts in support of an Administrative Motion to
 9   Consider Whether Cases Should be Related. Unless otherwise stated below, the matters stated
10   herein are based upon my personal knowledge, and if called as a witness, I could and would
11   competently testify thereto.
12            I declare under penalty of perjury under the laws of the United States that the foregoing is
13   true and correct.
14           Executed this 29th day of September, at San Diego, California.
15                                                         /s/ Dennis Stewart
16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF DENNIS STEWART IN SUPPORT OF ADMINISTRATIVE
     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    2
